Title: Address to Charlotte, [21-28 February 1788]
From: Adams, John
To: Charlotte, Queen of Great Britain


          
            Madam
            [ante 28 February 1788]
          
          As the Period of my Mission to His Majesty is expiring, I have requested the Honour of this Audience that I might have an oppertunity in taking my leave of your Majesty of presenting to your Majesty my most humble Thanks, for the Civilities I have received at your Majestys Court and my best Wishes for every Blessing and Felicity to your Majesty and every Branch of your Majestys Royal Family.
        